                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-02369-CMA-SKC

J.Z.A., a minor, by and through his Mother and next friend LUZ FIERRO

       Plaintiff,

v.

CENTURA HEALTH CORPORATION, d/b/a ADVISTA ADVENTIST HOSPITAL,
UNITED STATES OF AMERICA,
CELIA TYRON, R.N.,
MICHELE J. SEVCIK, R.N., and
MICHELE N. LEWIS, R.N.

       Defendants.


ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO DISMISS THE UNITED
   STATES AS A PARTY AND REMAND THE CASE TO BOULDER COUNTY
                         COMBINED COURT


       This matter is before the Court on Plaintiff’s Unopposed Motion to Dismiss the

United States as a Party and Remand this case to Boulder County Combined Court

(Doc. # 64). Having reviewed the Motion, pertinent record, and relevant law, the Court

agrees with Plaintiff that good cause exists to grant the Motion and remand this action

to the Boulder County Combined Court.

       Consonant with the United States Supreme Court’s Carnegie-Mellon University v.

Cohill decision, this Court has “discretion under the doctrine of pendent jurisdiction to

remand a properly removed case to state court when all federal-law claims in the action

have been eliminated and only pendent state-law claims remain.” 484 U.S. 343, 357
(1988). In light of Plaintiff’s request to dismiss with prejudice the Federal Tort Claims Act

claim against the United States and to dismiss without prejudice “any other claim

against the United States, based on the acts or omissions of any other individual who is

a deemed Public Health Service employee,” no federal law claims remain in this case.

(Doc. # 64 at 2.) Indeed, upon such dismissal, only state law negligence claims endure.

As such, in the interest of accommodating “values of economy, convenience, [and]

fairness” and the principle of “comity to the States[,]” Cohill, 484 U.S. at 350, this Court

exercises its discretion to remand this action to the Boulder County Combined Court.

       Accordingly, the Court ORDERS as follows:

       1.     Plaintiff’s Unopposed Motion to Dismiss the United States as a Party and

Remand this case to Boulder County Combined Court (Doc. # 64) is GRANTED. It is

       2.     FURTHER ORDERED that Plaintiff’s Second Claim for Relief (Doc. # 5 at

¶¶ 159–165) is DISMISSED WITH PREJUDICE and the United States of America is

DISMISSED as a party to the instant action. It is

       3.     FURTHER ORDERED that this action is REMANDED to the Boulder

County Combined Court for the State of Colorado for further proceedings.


       DATED: December 17, 2019


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge



                                              2
